Case 3:20-cv-01528-H-MSB Document 32-1 Filed 01/07/21 PageID.631 Page 1 of 20




                      EXHIBIT 1
      Case 3:20-cv-01528-H-MSB Document 32-1 Filed 01/07/21 PageID.632 Page 2 of 20




        Subscription Traps and Deceptive
          Free Trials Scam Millions with
            Misleading Ads and Fake
            Celebrity Endorsements



BBB International Investigations Initiative

BBB   Chicago bbbinfo@chicago.bbb.org
BBB   Dallas info@nctx.bbb.org
BBB   Omaha info@bbbinc.org
BBB   San Francisco info@bbbemail.org
BBB   St. Louis bbb@stlouisbbb.org

C. Steven Baker stbaker@bbbinc.org                            Issued December 2018
     Case 3:20-cv-01528-H-MSB Document 32-1 Filed 01/07/21 PageID.633 Page 3 of 20




    Introduction

    Y
            ou’ve seen them on the internet: ads or links leading
            to pictures of celebrities and products that sound
            intriguing. The ads claim these “miracle” products will
    help you lose weight easily, combat wrinkles or whiten teeth.
    Often, fraudulent operations involved with these types of
    ads employ the latest internet marketing techniques and
    professional looking websites.
       You may be enticed to try these products through a
    “risk-free” trial. You might think they seem like a good deal.
    You only have to pay $1.95 for shipping and handling. The
    claims look plausible, and celebrities would not endorse a
    product unless they believed it works. There may be a risk
    that the product doesn’t work as claimed, but it costs next
    to nothing to ﬁnd out. Just enter your name, address and
    credit card number and act quickly; supplies are limited.
       Better Business Bureau’s (BBB’s) in-depth investigative
    study found that many of these free trial offers are not
    free. They do not just send free product samples to try. If
    you can locate and read the ﬁne print on the order page,
    or the terms and conditions buried by a link, you’ll discover
    that you may have only 14 days to receive, evaluate and
    return the product to avoid being charged $100 or more.
    In addition, the same hidden information may state that
    by accepting the offer, you’ve also signed up for monthly
    shipments of the products. Those also will be charged to
    your credit card and become subscription traps. Many
    people ﬁnd it difficult to contact the seller to stop recurring
    charges, halt shipments and get a refund.
       The study found that many of the celebrity endorsements
    are fake. Dozens of celebrity names are used by these
    frauds without their knowledge or permission, ranging from
    Oprah Winfrey, Chrissy Teigen and Ellen Degeneres to Mike
    Rowe, Tim Allen and Sally Field. Sometimes the ﬁne print
    even admits these endorsements are not real.
       BBB receives complaints from free trial offer victims
    nearly every day and warns consumers to use extreme
    caution before agreeing to the offer and entering their            new products. Credible companies make sure consumers
    credit card information. The chance of encountering this           understand what they are signing up for and do not hide
    type of deception is high; they have infested the internet         key information.
    and social media. Solving this issue will require widespread         Megan Olsen at the Council for Responsible Nutrition,
    education, law enforcement and work by credit card                 the trade association for the major dietary supplement
    companies to recognize these types of fraudulent activities        companies, says, “No legitimate company selling dietary
    and deter access to the credit card system.                        supplements would engage in bogus free trial offers, trick
                                                  Losses in cases of   people into subscriptions for continuing shipments, make
                                               this type pursued       outrageous unsupportable claims for products, or employ
                                               by the Federal          the names of celebrities without permission. In fact, we work
                                               Trade Commission        with BBB to identify bogus product claims and encourage
                                               (FTC) over the          law enforcement action against deceptive practices.”
                                               last ten years total      The fraud involves a variety of players, from those who
                                               more than $1.3          obtain the products to advertisers, shippers and credit card
                                               billion. Fraudsters     processors. But locating these operations can be elusive and
                                               have created a          identifying those behind them challenging.
                                               global multi-billion      This study shows the scope of the problem, describes the
                                               dollar industry.        components that make fraudulent operations successful,
                                                  Free trial offers    discusses efforts to combat this deception and offers
                                               can be legitimate       recommendations.
                                               ways to introduce



1
 Case 3:20-cv-01528-H-MSB Document 32-1 Filed 01/07/21 PageID.634 Page 4 of 20




Scope of the problem
How large is the fake free trial offer
industry?
  The problem is growing. Available data from the FTC
shows that complaints about “free trials” more than
doubled between 2015 to 2017, though not all people who
complain actually lose money. Victims in 14 resolved FTC
cases lost $1.3 billion. There may have have been more than
a million victims just in those cases.
  BBB has identiﬁed 36,986 complaints and Scam
Tracker Reports over the last three years, though not all
involve monetary loss. Consumers reporting to BBB lost an
average of $186.
  In addition, the FBI’s Internet Crime Complaint Center
(IC3) has seen an increase in complaints about free trial
offers.
                   IC3
Year        Complaints        Losses
2015           1738           $5,709,227
2016           1927           $3,884,439
2017          2486            $5,669,170
Total          6151           $15,262,836                       Who are the victims of free trial offer
   The Canadian Anti-Fraud Centre (CAFC) examined               frauds?
free trials and subscription traps in April of 2017. They          An examination of complaints and reports to BBB found
only received 54 complaints from 2011 to 2016, but from         that 72 percent were females and 28 percent were male.
March 2016 to March 2017 they received 518 complaints,          This may be because so many of these products are skin
an 859 percent increase. Of the 518 complainants, 474           creams geared to that demographic. Other products may
lost money, with a total loss of $192,419 Canadian dollars      be directed to a male audience and some, such as diet pills,
(approximately $146,812 U.S. dollars) and an average loss of    may affect a general audience. In addition, victims appear
CA$248.                                                         to span all income and education levels.
   The CAFC also identiﬁed 371 company names engaged               Ages of victims: The Internet Crime Complaint Center
in free trial offers. The most common “gifts” or products       complaints are spread fairly evenly over age ranges, with a
ordered by victims were facial and wrinkle creams.              slight increase in ages 30-39.
   This is undoubtedly a worldwide problem. UK law
                                                                                     From 2015 - 2017
enforcement says they get complaints but “don’t have
reliable numbers.”                                              Under 20 20-29     30-39 40-49 50-59        60+ Not given
   The Australian Competition and Consumer Commission              78     634       1303   1231   1056      1041  808
(ACCC) has noticed a sharp increase in complaints about
free trial offers and issued a warning about this type          Who is behind free trial offer frauds and
of fraud in September 2018. The ACCC says: “reports             where are they located?
to Scamwatch increase[ed] 400 percent and losses                  The FTC’s enforcement in this area strongly suggests that
increasing a staggering 3,800 per cent so far in 2018.” The     many of the free trial offer/subscription traps enterprises
ACCC also warned that these regularly include supposed          operate from the U.S. and Canada. FTC cases have all been
endorsements from celebrities.                                  against U.S. enterprises except Jesse Wilms, who ran his
   These numbers most likely are low for several reasons.       operation from Western Canada. Nevertheless, these may
First, FTC studies have found that less than 10 percent of      well use merchant processing accounts from overseas
fraud victims report their losses to BBB or law enforcement.    banks. The CAFC’s study in April 2017 found 312 merchant
Second, many of these products are sold internationally,        accounts from banks in 14 countries. The most common
and victims in other countries are unlikely to ﬁle complaints   location for banks behind the credit card processing were
in the U.S. or Canada. Complaint numbers are difficult to       China, Latvia, Canada and the UK. These companies also
obtain because law enforcement does not yet categorize          sell extensively outside the U.S.; in one recent FTC case the
these types of complaints separately.                           defendants claim that 93 percent of their customers are in
                                                                other countries.




                                                                                                                                2
     Case 3:20-cv-01528-H-MSB Document 32-1 Filed 01/07/21 PageID.635 Page 5 of 20




    How Free Trial Offer Frauds Work                                  Consumer uses
                                                                      search engine
       An FTC case from 2010 may help illustrate how these
                                                                      or other high-
    free trial offer enterprises actually operate. The following
                                                                      volume site to
    contains the FTC’s evidence and allegations made in court
                                                                      ﬁnd “Acai”
    before the case ultimately settled:
       Central Coast Nutraceuticals (CCN) sold a weight loss
    pill called AcaiPure, as well as a “colon cleansing” product
    dubbed Colopure. At the time, Acai berries were all the
    rage and were supposedly a miracle diet product. Acai             Search reveals
    berries grow on Acai palm trees in South America. CCN             an acai berry
    said its AcaiPure weight loss pills contained an extract of       warning link
    Acai berries.                                                     placed and
       CCN hired “affiliates” that placed ads at popular internet     paid for by
    sites. Those who clicked on these links were ﬁrst taken to        affiliate
    “landing pages” that looked like independent news articles
    written by “reporters” who had supposedly investigated
    CCN’s diet products and, to their surprise, found they
    produced amazing results. Readers were then provided              Warning
    with a link to click through to CCN’s website. The affiliates     link takes
    were paid a commission from CCN when they got people              consumer to
    to go to the website, or when they signed up for a free trial.    a news site
    The FTC separately sued an affiliate network that was             owned by
    using this tactic to get people to CCN’s website.                 the affiliate
       CCN’s website was well designed and very professional. It      advertising
    even had a “virtual spokesperson” in a video superimposed         their product
    over the text who talked about the “beneﬁts” of the
    products. In addition, CCN’s site claimed that the products
    were endorsed by Rachel Ray and Oprah Winfrey.
       The spokesperson claimed that the pills were
    “scientiﬁcally proven to help people lose up to ﬁve times        Convinced by
    their body fat, compared to a traditional diet and exercise      the investigative
    program,” and that they enable “rapid weight loss in a           report the
    ﬁercely short time period, without any unwanted side             consumer
    effects, starvation, impossible to follow diet schemes or        clicks the
    unnecessary fatigue.” For its Colopure colon cleansing           merchants link
    product, CCN listed dramatic information about the               and purchases
    dangers of colon cancer and conveyed that its product            products
    would prevent colon cancer.
       In addition, CCN claimed that people could get a free         Merchant then
    trial of these products for only a few dollars and see for       pays the affiliate
    themselves if they worked.                                       for each purchase
                                                                     through the link
      Click here to download and view this short video of the
    speaking model and the website.

      As CCN’s video model said:                                        Customers were asked to provide their credit or debit
       “We stand behind Pure, and by doing so, we’re                 card numbers to pay $4.95, or sometimes $1.95, for the
       not even going to ask you to pay for it. That’s right.        “free” trial. Those who did were shipped a one month
       We’ll send you a risk-free 30-day supply of our               supply of the pills and were often charged $59.95 right
       incredible AcaiPure, absolutely free of charge, so            away. And CCN would continue sending – and charging for
       you can experience the amazing and incredible,                – these pills every month.
       fat-ﬁghting power of AcaiPure ﬁrst-hand without                  These terms were only disclosed in very ﬁne print if a
       any risk. All we ask for is for you to pay a small            customer scrolled down to the bottom of the order page
       shipping and handling fee of $4.95 and we’ll rush it          where customers entered their credit card number. Another
       to you right away. So, be quick. With all the media           ﬁne print statement said that by ordering, customers
       attention surrounding AcaiPure, supplies are going            agreed to CCN’s terms and conditions. You can see the ﬁne
       fast and we can’t guarantee this free 30-day supply           print by going to the end of the video.
       will still be available next time you visit us.”                 So how did the free trial actually work? Victims had to


3
 Case 3:20-cv-01528-H-MSB Document 32-1 Filed 01/07/21 PageID.636 Page 6 of 20




receive the pills and return them within 14 days to avoid        trial offer practices with the Arizona Attorney General’s
being charged. Of course it took several days for the            office but continued operating in violation of that court
product to arrive, so it was really not possible for people to   order.
try the pills and see if they worked before they had to be          Victims lost at least $80 million to CCN. The FTC sued
sent back.                                                       the company in August 2010, and a federal court in Chicago
   The invoice victims received explained that in order          froze its assets and appointed a receiver to take over
to return the product they had to call and get a Return          operations. One and a half million dollars was recovered to
Merchandise Authorization Number (RMA) from CCN. But             refund to victims.
often, CCN didn’t answer its phone number, so those were
difficult to obtain.                                             Anatomy of the Fraud
   In addition, victims not only had to pay to ship the          Several components must come together for the fraud to
product back, they also had to do so in a form that              be effective. These usually include:
provided proof that CCN actually received them, such as
certiﬁed mail. Again, victims did not learn of this condition    1. A product
until after they had received the pills.                         2. Enticing advertising
   Many victims struggled to get a refund. And all the while     3. A website
CCN kept shipping more bottles of pills and charging
                                                                 4. Celebrity endorsement
customers credit cards.
   But what about the pills? The FTC alleged the Acaipure        5. Product shipping
and Colopure pills were nearly the same pill, though             6. Payment processing
Colopure did not contain the acai berry extract. According       7. Customer service operations
to a medical expert assisting the FTC, there was no reason         While these functions could be done from one office,
to think either product worked as claimed. He said AcaiPure      a variety of players often work in tandem to make the
simply had a laxative effect and none of the ingredients         deception effective.
could produce the weight loss effects CCN claimed. He
also said that, contrary to CCN’s claims, there had been         1. The Product
no scientiﬁc studies conducted on either acai berries or           To engage in a deceptive free trial offer there must
AcaiPure.                                                        be a product to sell. Over the last ten years these have
   The FTC noted that BBB received over 2800 complaints          mostly consisted of diet pills, teeth whiteners, wrinkle and
about CCN. The National Advertising Division of BBB              anti-aging creams and, most recently, cannabis extract
found CCN’s claims about colon cleansing deceptive, and          products.
although CCN promised to end those claims, it instead              Despite the fact that the pills are often sold for around
changed the product name and continued to make                   $100 for a 30 day supply, the pills themselves are not
the claims. Despite being sued by Oprah Winfrey for              necessarily costly. An online search for Acai berry pills
claiming she endorsed the product, CCN continued using           found at least one web site offering pills in bulk at a cost of
testimonials for her. CCN settled another case over its free


                                                                                                                                   4
    Case 3:20-cv-01528-H-MSB Document 32-1 Filed 01/07/21 PageID.637 Page 7 of 20




                                            100 pills for three cents.
       Inside a Free Trial Scam                The claims made for the products sold through
                                            fraudulent free trials are often deceptive. The FTC has
                                            issued a guide for advertisers about weight loss claims
                                            that are basically never true, such as that a product “causes
    Consumer                                substantial weight loss no matter what or how much the
    decides they                            consumer eats.” Similarly, the FDA has warned that claims
    would like to                           made for anti-aging creams or wrinkle removal are also
    try the “FREE                           unlikely to be true.
    TRIAL”.                                    Some recent free trial offers include pills made from
                                            Cannabis extract with an ingredient called CBD. The
                                            FDA has again warned about claims made about CBD
                                            - particularly those that claim they can prevent or cure
                                            diseases.
                                               The FDA in the U.S. and Health Canada both require
                                            that labels for dietary supplements list the ingredients
                                            they contain. Despite these requirements, how do you
                                            know that the products contain what they claim? One FTC
                                            case involved spam email selling male enhancement pills
    They expect to pay                      that were said to be “100% herbal and safe.” In fact, the
    $1.03 plus shipping.                    pills contained sildenaﬁl (the active ingredient in Viagra)
                                            which can pose a health risk and requires a prescription.
    When in actuality                       The company also claimed to sell generic versions of
    they are paying                         prescription drugs that were FDA approved. However, the
    $94.31 for a trial pack                 pills, shipped from India, were not approved by the FDA
    and an auto monthly                     and were sent without a required prescription. A recent
    renewal subscription                    article in Scientiﬁc American found that hundreds of
    to Product A.                           dietary supplements actually contain prescription drugs.
                                               Advertising. In order to get victims to decide to try a
                                            “free trial,” these frauds often make extreme claims for the
                                            supposed merits of their products. In addition to claims
                                            that they are “miracle” products, medical breakthroughs or
    Consumer begins to                      that new science proves that they work, deceptive claims
    complete checkout.                      are often conveyed in “testimonials” from supposedly
                                            happy customers or, as discussed below, endorsements by
    An additional                           celebrities or other trusted ﬁgures.
    $94.31 for a trial                         Substantiation. Central to all consumer protection laws
    pack and monthly                        on advertising is the principle that claims for products
    subscription to                         must be truthful and substantiated. For some claims,
    Product B is added                      absolute truth may be difficult to establish, and in those
    to the total without                    cases advertisers must be able to back up their claims with
    the consumer’s                          “substantiation.” These are basic principles of advertising
    knowledge.                              law supported by the FTC, the state attorneys general and
                                            BBB. Here is the FTC policy statement on substantiation.
                                            Under Canadian law, as well, companies must have
                                            adequate and proper testing to support their product
    The total cost is                       claims. Some FTC free trial offer cases have challenged
    $188.26 for the                         product claims while others have focused solely on the
    consumer trial                          deceptive free trial marketing.
    packs and monthly                          So what sort of substantiation, or support, must
    subscriptions to                        advertisers have before they make claims for their
    Products A and B.                       products? Testimonials from “happy” customers or popular
                                            articles will not suffice. Most claims about diet pills, wrinkle
    Much higher than the                    creams or other products sold as “free trials” are going
    expected $1.03 plus                     to require some sort of clinical study or other scientiﬁc
    shipping.                               evidence. Needless to say, many of the “miracle” claims
                                            made for products sold through free trial offers lack any
                                            such support, and defendants in the FTC cases have made
                                            few attempts to justify the claims they make.


5
 Case 3:20-cv-01528-H-MSB Document 32-1 Filed 01/07/21 PageID.638 Page 8 of 20




                                                                on domains with names like “channel5healthnews.com;
                                                                dailyconsumeralerts.com, and online6health.com.” these
                                                                websites often include falsiﬁed celebrity endorsements
                                                                and fantastic claims about products. Some had the term
                                                                “advertorial” at the top of the page, but the FTC alleged
                                                                that this term did not reduce the deception. In addition,
                                                                the comments supposedly posted by satisﬁed users at the
                                                                bottom of the page were phony.
                                                                   These articles included links to the domains where users
                                                                could order “free trials” of the products.
                                                                   In 2011, the FTC sued ten different affiliates who directed
                                                                traffic to fake articles with deceptive ads.
                                                                   Emails. Claims for bogus free trials may also come by
                                                                email. Many people have received emails that appeared
                                                                to be from an acquaintance, and contain only a link in the
                                                                email body. These are sent by fraudsters, some of whom
                                                                also work as deceitful affiliates. The links in the emails often
                                                                take users to sites selling products with free trial offers. This
                                                                is not a legitimate marketing technique; sending unsolicited
                                                                email is a crime.
                                                                3. The web page
                                                                  After clicking through from ads or landing pages by
                                                                affiliates, victims arrive at the web page where they can
                                                                get the free trial of the product. As noted in the following
                                                                section, these may have pictures of celebrities that
                                                                supposedly endorse the products. In some cases, they
                                                                claim that a celebrity has left their job to launch a new skin
                                                                care business, or that celebrities have invested their own
                                                                money in the business.
                                                                  The web pages appear professional. They often try to
2. Deceptive Affiliate Marketing                                create a sense of urgency by claiming limited supplies
   Many fraudsters offering fake free trials drive traffic to   are available. Sometimes, they also have
their websites by using display ads and sponsored content.      “countdown clocks” indicating that the
In addition, BBB found that nearly 30 percent of victims        offer will expire shortly if the
encountered these ads on social media.                          consumer does not act
   For example, the “one tip for a tiny belly” ad has been      immediately.
used to promote free trial offers. As described in a              Customers are required
Washington Post article, the FTC found that it led users to     to enter their address and
a health-related fake free trial.                               payment information. If any
   Many fake free trial offers use affiliate networks to        disclosures letting people
advertise their products. Someone who wants to drive            know that they have only a
traffic to their website hires an affiliate network, which      short period of time to try
in turn hires individual affiliates to place advertising. The   the product and return it or
affiliates often buy space for ads or sponsored content         be charged, or that additional
on popular websites. Clicking on one of these ads will
take people to a website where products are sold, or to a
“landing page” that then refers users to the main site for
the product. Commissions are paid to the affiliate network,
which in turn pays the affiliates. Affiliates can either be
paid per click or per order placed. Commissions for these
misleading “free trial” offers can be $30 to $50 for every
person who signs up.
   Often, deceitful advertisements for these offers use
landing pages that are designed to look like consumer
articles from reputable news sites. In one offer, the
articles promoted Acai berry diet pills. The fake articles
appeared to be from news websites, and were hosted



                                                                                                                                    6
     Case 3:20-cv-01528-H-MSB Document 32-1 Filed 01/07/21 PageID.639 Page 9 of 20




    supplies will be shipped monthly at a
    recurring cost, are on the landing page, they
    are often in very ﬁne print and victims may
    have to scroll down to the bottom of the
    screen to encounter them.
      These sites sometimes tell people that by                     offer
                                                                      ff mean to the   h public
                                                                                              bli that
                                                                                                   h they
                                                                                                       h can get a ffullll refund,
                                                                                                                             f d ffor
    entering their information they are agreeing to the terms       any reason, if they are unhappy with the purchase. Many
    and conditions which can only be seen if you click on a         free trial offer scams refuse to give refunds.
    hyperlink and read pages of legalese. In some cases, people        These guides also state that an ad mentioning a
    may be asked to check a box that they have read the terms       satisfaction guarantee or similar offer should inform
    and conditions. Most likely, people don’t actually read the     consumers of any material conditions or limitations on the
    terms and conditions. As an April Fool’s stunt, one online      offer. For example, a restriction on the offer to a speciﬁc
    game site inserted a clause saying that by placing an order     time period, such as 30 days, is a material condition that
    visitors were signing over their immortal soul. Very few        should be clearly disclosed. Failing to disclose terms
    people even noticed it.                                         adequately is deceptive and therefore, illegal.
      It is illegal to offer a satisfaction guarantee, money back      It is also illegal to trap people into continued monthly
    guarantee or free trial offer unless purchasers can get         billing without full disclosure in advance and a simple
    a full refund. Terms must be clearly disclosed. The FTC         way to cancel. The U.S. has a speciﬁc statute addressing
    has advertising guides, compilations of rules developed         this situation. Adopted at the end of 2010, the Restore
    through decades of law enforcement, that directly address       Online Shoppers Conﬁdence Act (ROSCA) followed
    free trial offers. The same provisions are contained in         FTC hearings on negative option issues on the internet.
    BBB’s Code of Advertising. They state that claims of a          It helps consumers avoid subscription traps. ROSCA
    satisfaction guarantee, money back guarantee or free trial      addresses recurring billing, and not just for free trial offers.


7
Case 3:20-cv-01528-H-MSB Document 32-1 Filed 01/07/21 PageID.640 Page 10 of 20




It also covers repeated billings for things such as health         4. Celebrity endorsements
clubs, dating sites, book/magazine clubs, cooking or other           One of the oldest tactics in advertising is to claim that
products sold on television.                                       a celebrity uses the product. Celebrities are often paid for
There are three main ROSCA requirements.                           endorsing legitimate products.
1. Such offers must “clearly and conspicuously” disclose             Another basic rule of advertising law is that the
   all material terms of the offer BEFORE getting a                endorsement must be real. In the case of the free trial
   consumer’s billing information. So what does clearly            offers, often the fraudsters simply obtain pictures of
   and conspicuous mean? It basically means something              celebrities and claim that they tried the product and
   that people can easily see and understand. The FTC has          endorse it. Several of the FTC’s free trial offer cases
   provided some guidance on how to do this. Important             have directly challenged the claims that celebrities have
   information can’t be hidden in a hyperlink to terms and         endorsed the products when they actually have not.
   conditions, in ﬁne print, or in a footnote.                       In some cases, the deceptive websites even have ﬁne
2. Companies must get a “consumer’s express informed               print admitting that the claimed endorsement is not real.
   consent” before charging people. In other words,                For example, a website claiming that Joy Behar was leaving
   consumers must affirmatively agree to the program of            “The View” to set up her own line of skin-care products
   regular charges and understand them.                            actually contained this ﬁne print disclaimer, posted
3. There must be a “simple mechanism” for a consumer to            inconspicuously:
   “stop recurring charges.” California has its own law on            “This website is not a source of facts or real
   auto renewals which has similar requirements.
                                                                      information. All the content featured on our
   Canada does not have a law as speciﬁc as ROSCA,                    website is artiﬁcial and falls under the umbrella of
though general principles of consumer protection law                  ﬁction. … Any celebrities shown or mentioned on
should reach the same result. It is illegal to create the false       this page do not endorse this product.” (emphasis
or misleading general impression that consumers can try a             added)
product for free, only paying for the shipping costs, when
                                                                      One such website is still live, claiming all ﬁve Shark Tank
in reality they will be charged the full price of the product if
                                                                   judges invested in a product, and that its product is used
they don’t call and cancel within a certain number of days.
                                                                   by celebrities. Fine print at the bottom states that it is all
The truth about how these offers work is often buried in
                                                                   a fake. An internet search of one picture used shows the
the difficult to read and understand terms and conditions,
                                                                   same picture being used for dozens of other products.
or ﬁne print. The same terms and conditions will often
                                                                   Similar claims about people leaving to form their own skin
state that the consumer has been signed up for a monthly
                                                                   care companies have used the names of Joanna Gaines;
subscription to the product.
                                                                   Marc Zuckerberg’s wife Priscilla Chan, Sean Hannity’s
   The Competition Bureau, the Canadian agency that
                                                                   wife Jill Rhodes, and Lara Spencer from Good Morning
addresses false and misleading conduct in the marketplace,
                                                                   America. Similar issues involve celebrities in Canada.
says that deceptive and misleading conduct in the
                                                                      The Australian Consumer and Competition Commission
digital marketplace is a priority and that they are actively
                                                                   issued a warning about the use of celebrities being used
examining claims made to the public that might raise issues
                                                                   to endorse fake free trial offer products on September 24,
under Canadian law.
                                                                   2018. They state that these fake offers have used the names


                                                                                                                                    8
    Case 3:20-cv-01528-H-MSB Document 32-1 Filed 01/07/21 PageID.641 Page 11 of 20




    of: Cate Blanchett; Deborah Knight (Nine News Sydney
    presenter); Delta Goodrem; Dr David Sinclair (Head of
    Ageing Lab UNSW); Dr Oz; Emma Thompson; Georgie
    Gardner (Today Show); Jessica Rowe (Studio 10); Kyle
    Sandilands; Lisa Wilkinson (Ch 10); Mark Shuttleworth
    (BBC/CNN); Meghan Markle; Mikhail Varshavski (Dr
    Mike – US Celebrity); Nicole Kidman; Oprah; Sally Field
    (American actress); Sonia Kruger (The Voice, Today Extra);
    and Steve Baxter (Shark Tank).
      In addition, Clearwater, Florida BBB has received
    complaints about free trial offers that claim endorsements
    by: Tim Allen; Christie Brinkley; Priscilla Chan; Chelsea
    Clinton; Ayesha Curry; Leonardo DiCaprio; Ellen
    DeGeneres; Christina El Moussa; Sally Field; Joanna
    Gaines; Kathy Lee Gifford; Lori Greiner; Dr. Steve Gundry;
    Mariska Hargitay; Laura Ingraham; Angelina Jolie; Mila
    Kunis; Ashton Kutcher; Matthew McConaughey; Marie
    Osmond; Victoria Osteen; Dr. Oz; Sarah Palin; Shark
    Tank; Pauley Perrette; Robertson family of Duck Dynasty;
    Kelly Ripa; Gwen Stefani; Martha Stewart; Chrissy Teigen;
    Ivanka Trump; Melania Trump; Vanna White; Oprah
    Winfrey; Giada De Laurentis; Good Morning America; and
    Facebook.
      Toronto Star, Canada’s largest daily newspaper, recently
    published an article describing fake celebrity endorsements
    and subscription traps.


                                                                  5. Product shipping
                                                                    The free trial offer operations also have to get the
                                                                  product shipped to victims. Often, fraudulent free trial
                                                                  operations use fulﬁllment companies to ship the products
                                                                  and, presumably, accept returns.
                                                                    One would think it would be easy to identify these
                                                                  companies. After all, postage has to be paid and most
                                                                  mail has a return address. And most products we receive
                                                                             contain an invoice from the seller. Because the
                                                                             web pages where victims place orders typically
                                                                             d
                                                                             don’t   include physical addresses, the only
                                                                             a
                                                                             address    victims may have is the address of the
                                                                             fu
                                                                             fulﬁllment    company. But those addresses may
                                                                             e
                                                                             end   up being post office boxes or mail boxes etc.
                                                                             a
                                                                             and   not the actual location of the warehouse.
                                                                                 For example, BBB in Clearwater, Florida
                                                                             id
                                                                             identiﬁed    a fulﬁlment company they have tied
                                                                             to 447 different products sold through deceptive
                                                                             fr
                                                                              free trials. They have received 2900 complaints
                                                                             aabout these products from 2017 to July 2018.
                                                                             BBB for Central Ontario has similarly warned of
                                                                             B
                                                                             ffulﬁllment
                                                                               u            centers in the Toronto area.
                                                                            6. Payment Processing
                                                                            6
                                                                              Credit and Debit cards. For bogus free trial
                                                                            offers, the payment methods of choice are credit
                                                                            o
                                                                            c
                                                                            cards and debit cards. Victims that have paid by
                                                                            c
                                                                            credit card should ﬁle a complaint at bbb.org
                                                                            a
                                                                            and contact their card issuer using the phone
                                                                            n
                                                                            number on the back of the card, and contest the
                                                                            charge, a process called a chargeback.



9
Case 3:20-cv-01528-H-MSB Document 32-1 Filed 01/07/21 PageID.642 Page 12 of 20




                                                                  The credit card companies and payment networks do
                                                               not want to support fraudulent activity, and they regularly
                                                               terminate merchant accounts of fraudulent operations
                                                               when they detect them. In 2016 the Canadian Antifraud
                                                               Centre (CAFC) began getting complaints from people who
                                                               had large charges on their credit cards bills after visiting
                                                               Costco’s website. What they learned was that victims at the
                                                               site were seeing pop-ups asking them to do a short survey.
                                                               Because the survey mentioned Costco, victims believed
                                                               that this was by, or authorized by, Costco, and when they
                                                               saw a free trial offer for wrinkle creams they often used
                                                               their credit card for a small “shipping and handling” charge.
                                                               These victims then learned that they had fallen for a
                                                               subscription trap.
                                                                  The CAFC was able to identify 400 or so merchant
                                                               accounts being used in this ploy and reached out to
                                                               MasterCard and Visa. Because these sites were not
                                                               affiliated with Costco, the merchant accounts were shut
                                                               down.
                                                                  So how does a credit card company know if a company
                                                               accepting credit card transactions is a scam? As a ﬁrst step,
                                                               the company can review the application for a merchant
                                                               account and inspect a company’s website before letting
                                                               them join the system. Additionally, credit card companies
                                                               track chargeback requests; if chargebacks constitute over
                                                               1 percent of transactions from a given merchant, that
                                                               raises red ﬂags, more investigation or ﬁnes, and possibly
                                                               termination.
                                                                  Visa has rules that apply to merchants who accept their
                                                               cards as payment. Merchants that accept Visa cards must
                                                               ensure that customers have a fair chance to review all terms
                                                               and conditions they are agreeing to before completing any
                                                               transactions. These rules apply worldwide.
                                                                  Speciﬁcally, merchants must properly disclose any
                                                               refund or exchange policies to the cardholder at the time
                                                               of the transaction. This also would include any terms about
                                                               ongoing transactions if the cardholder fails to cancel within
   Unfortunately, credit card companies have often been        the given time frame. For example, for internet transactions,
reluctant to provide refunds to victims of free trial offers   merchants must properly disclose terms on how to avoid
or subscription traps. The FTC cases regularly found that      charges for free trials or subscriptions for continuing
large numbers of people have been unable to chargeback         shipments on their web pages before ﬁnal checkout and
successfully, and the same holds true for those who have       include a “click to accept” button, checkbox or other
complained to BBB. More than 1000 victims who had              acknowledgement. When these terms are not disclosed,
previously complained about deceptive free trial offers to     Visa recommends that victims contact the bank that issued
BBB responded to a recent survey. Only 57 percent ﬁled for
a chargeback with their credit card company. Of those who
did request a refund, 44 percent did not receive one and 14
percent got a partial refund. It may be necessary for credit
                                                                                                         10%
card issuers to review their chargeback policies as they             Credit Card Refund           14%
relate to questionable advertising tactics.
   A story on free trial offer scams by the Canadian
                                                                     Requests and
Broadcasting Company (CBC) in 2017 found that credit                 Results After Free                           57%
card companies were not authorizing chargebacks even                 Trial Fraud                   19%
when the reality of these situations was disclosed only in
the terms and conditions. As noted above, legally these              Didn’t ask for refund
types of key terms must be disclosed clearly and where               Didn’t receive requested refund
people can actually see and understand them.                         Received partial refund
   In addition, the scams employ a variety of methods to try
                                                                     Received full refund
to evade credit card companies’ anti-fraud policies.


                                                                                                                               10
      Case 3:20-cv-01528-H-MSB Document 32-1 Filed 01/07/21 PageID.643 Page 13 of 20




                                                                      companies. Even without the aid of a dodgy intermediary,
                                                                      fraudsters can ﬁnd ways to evade detection. A defendant
                                                                      in another FTC case employed 51 shell corporations to get
                                                                      merchant accounts and avoid detection and lied to banks
                                                                      on his merchant account application.
                                                                         Having “clean” websites. It is illegal to bury key terms
                                                                      in ﬁne print or other places where victims are unlikely to
                                                                      see them. In another FTC case the company had different
                                                                      versions of its websites. If consumers simply typed in the
                                                                      URL of its websites, a version appeared with prominent
                                                                      disclosures. But consumers that arrived at the website after
                                                                      clicking through from an affiliate site saw something very
                                                                      different and would not have seen the disclosures. This can
                                                                      also make it difficult for victims to show that they have
                                                                      been deceived if they later go to the websites after ﬁnding
                                                                      unexpected charges on their cards.
                                                                         Laundering. What if the credit card charges pass through
                                                                      the account of a merchant that has lots of legitimate
                                                                      business? Doing this can keep overall chargeback rates
                                                                      down. This tactic is illegal under the FTC’s Telemarketing
                                                                      Sales Rule.
                                                                         Changing product names and website addresses. Some
                                                                      companies may offer the same product under a variety of
                                                                      different names and change the web pages continuously.
                                                                      Fake news or other landing pages may only appear at a
                                                                      particular web address for a couple of days. This makes
                                                                      it harder for victims, law enforcement and credit card
                                                                      companies to ﬁnd out what is really happening.
                                                                         Using offshore banks to process. In some cases, the
     their credit card and ask for a chargeback to get their
                                                                      fraudsters get merchant accounts through offshore banks.
     money back. Visa says that the burden of proof is on the
                                                                      Those banks may permit more risky behavior in exchange
     merchant.
                                                                      for charging more for the processing.
       BBB efforts to reach MasterCard were unsuccessful.
                                                                         So what is a consumer to do? Most of us don’t keep
     However, a story of these types of free trial offers by
                                                                      screen shots of the web sites we visit. But if someone
     the Canadian Broadcasting Company in 2017 states:
                                                                      can ﬁnd the site and take a screenshot, it may help with
     “MasterCard’s customer service told a marketplace
                                                                      a chargeback request. And requesting a chargeback is
     producer that consumers are responsible for ﬁnding any
                                                                      important -- not only for getting money returned, but
     charges that may be listed in the terms and conditions,
                                                                      also by helping credit card companies identify fraudulent
     even if they’re in “difficult places to see.” American Express
                                                                      operators.
     declined to comment on its practices, and Discover
                                                                         Debit cards may offer more protection against continuing
     recommends that consumers dispute charges involving
                                                                      shipments when money is drawn directly from a bank
     deceptive transactions.
                                                                      account. Regulation E implements the Electronic Fund
       Here are some ways fraudsters avoid detection by credit
                                                                      Transfer Act in the U.S. and provides special protections.
     card companies.
                                                                      Under Section 10(e):
       Using a crooked processor. Banks that offer credit card
                                                                      • First, no recurring debits can be made unless the
     processing hire Independent Sales Organizations (ISO’s)
                                                                         consumer has provided a written authorization signed
     to solicit and sign up merchants for them. The banks
                                                                         OR has similarly authenticated their agreement to be
     require that these agents comply with detailed rules before
                                                                         charged repeatedly. Electronic signatures are permitted,
     opening accounts to determine if they are legitimate and to
                                                                         but those are also subject to other rules; just clicking a
     monitor their activity for signs of fraud, such as reviewing
                                                                         box will not be sufficient.
     chargeback rates and other suspicious activity.
                                                                      • Second, no authorization is valid unless the terms are
       But what if those providing processing services are in on         “clear and readily understandable” AND they “should
     the fraud? The FTC has sued a number of these ISOs over             evidence the consumer’s identity and assent to the
     the years, often alleging that these third parties were aware       authorization.”
     of the fraud or actively assisted in helping a fraudulent        • Third, a copy of the authorization must be provided to
     company evade the rules of the credit card system. For              the consumer. Victims should complain to their banks if
     example, in one FTC case an ISO spread the credit card              they see such charges on their bank statements.
     charges over 26 merchant accounts to disguise the fraud
                                                                        The FTC has charged violations of Regulation E in several
     activity.
                                                                      of its cases.
       Getting many merchant accounts through shell


11
Case 3:20-cv-01528-H-MSB Document 32-1 Filed 01/07/21 PageID.644 Page 14 of 20




7. Customer Service
  Most free trial offer companies have telephone numbers
to call, although many victims report to BBB that they
have difficulty in getting a live person on the phone, and
that many of those answering the calls can be quite rude.
For the most part victims report that they are often able
to stop future shipments and charges, but usually cannot
get refunds for charges already made. At best victims are
offered partial refunds.
  Free trial offer frauds have an incentive to respond to
complaints and discourage victims from going to their
credit card company and seeking a chargeback, because
more complaints to the credit card company can result in
the loss of the merchant accounts needed to process credit
cards.

Victim Narratives
   Rose, a nurse from St. Louis, reported seeing a social
   media ad on her phone for a skin cream product.
   It was sold by a company called Purely Organic
   Cosmetics, and the ad claimed that the product was
   endorsed by Shark Tank. Because it was just a few
   dollars to try the cream, and she said she believed
   Shark Tank was helping to market the product, she
   decided to give it a try.
   Rose said she used a preloaded Visa card with $75
   to pay $4.96 for shipping and handling on a free trial
   offer of the product. While online, she saw an offer
   for a second product for $2 shipping and handling,
   and also paid to try that product. She did not see an
   end date for the trial period, or that the company
   would continue to ship products. She thinks she may
   have clicked a box saying she agreed to terms and
   conditions, but is not sure.                              Kim, from Marin County, California, said when she
   When she told her family about the free trial             saw an online ad for a free trial of a diet product
   product she received, they warned her that it could       called Extreme Fit 180, she was impressed because
   be a scam. Rose did an internet search for Purely         the ad claimed the product was endorsed by the
   Organic Cosmetics and found lots of complaints.           entire cast of Shark Tank and they had all invested
   She said she checked her credit card balance and          in it.
   found only $1.75 remaining.                               She said the cost was only $4.95 for shipping and
   After calling the company and waiting on hold             handling, so it seemed worth a try. Before she could
   for over an hour, she was told she could not get a        check out, she had to view a pop up page for an
   refund, and that a third shipment of products was         “Extreme Cleanse,” which she was not interested in,
   on the way. She said she was able to stop more            and another for a green tea diet supplement. She
   shipments but could not get a refund for what she         thought that at the end she could view her cart and
   already paid.                                             remove these if there was a charge because she did
   When Rose called her credit card company to               not want them. She says she did nothing to indicate
   dispute the charges, she was told that the charges        that she wanted the other items.
   were in the terms and conditions, and that because        After Kim submitted her order she said got an email
   she had accepted them, she could not get her              alert that her credit card had been charged for the
   money back. Her husband printed the terms                 two items she did not want so she immediately
   and conditions, and did ﬁnd information about             called to cancel, and was told the items had already
   continuing shipments.                                     shipped and to just keep them.
   Rose says she did try the lotion for a day or two,        Two weeks later, after Kim found a charge of $79
   but didn’t notice anything special and she threw the      on her credit card from the diet product company,
   products away.                                            she called the company and left messages, but no
                                                             one returned her call. The third time she reached a


                                                                                                                    12
     Case 3:20-cv-01528-H-MSB Document 32-1 Filed 01/07/21 PageID.645 Page 15 of 20




                                                              products appeared two weeks later. One charge was
                                                              from San Diego and the other was from Texas. She
                                                              said she called the phone number on the invoice
                                                              to cancel and was told that she only had 14 days to
                                                              cancel, and she was calling on day 15. Stacy said she
                                                              never saw disclosures that she had 14 days to cancel.
                                                              After two more calls to the company, they refunded
                                                              half of her money.
                                                              Stacy said that she would like to tell this company
                                                              that they are lying crooks and to stop ripping people
                                                              off.

                                                              Julie works in HR in Omaha. In 2017, she reported
                                                              that she saw an article on Facebook about a
                                                              UCLA student who discovered an excellent way
                                                              to lose weight by using a product called Garcinia
                                                              Cambogia. She thought it would be worthwhile to
                                                              get a free sample by paying $4.95 for shipping, so
                                                              she entered her credit card number. She saw no
                                                              terms or conditions.
                                                              She tried the pills for a few days and said she didn’t
                                                              notice any results. She then received a second
                                                              bottle of pills in the mail and thought it was a
      woman who was quite rude, telling her “Well, did        mistake, so she emailed the company and was told
      you read the ﬁne print? Your 14 day free trial is up    to call customer service. After spending 40 minutes
      and now you owe this.” Kim explained that she had       explaining that she did not want more pills and
      called immediately to cancel, and the operator told     wanted her money back, the operator told her that
      her notes showed that she had only cancelled the        “you accepted the terms, and there is nothing we
      orders for the Extreme Cleanse and the Green Tea        can do.” They told her that the company could end
      product. Kim said no, she had canceled everything       her “membership” and stop shipping more, but she
      and was going to complain to BBB. The operator          could not get her money back. She lost $184.
      said she would cancel her account, but would not        Julie went back to the web page where she had
      refund her money.                                       placed her order, and saw that the conditions of the
      After a quick internet search, she found complaints     trial and continuing shipments were mentioned in
      from other people that had the same experience.         ﬁne print on a gray background. She says she would
      She called BBB and her bank to complain; the            never have provided her credit card information for
      charges later were removed.                             the trial if she had seen the terms before purchasing.
      A box with the three products arrived, and she said     She talked to a representative from her bank, who
      she threw them away.                                    said there wasn’t really anything she could do. She
                                                              complained to BBB. She also found and joined a
                                                              Facebook group with almost 1500 members called
      Stacy, from Chicago, reported that she saw an           “STOP GARCINIA CAMBOGIA FREE TRIAL SCAM.”
      internet offer for a new skin care product, Luster      She says that many of the experiences discussed in
      Skin, from Joanna Gaines. It was a free trial, and      the group are very similar to hers.
      customers only had to pay shipping and handling.
                                                              Julie told BBB she wonders how the people at this
      She entered her address and credit card information
                                                              company can sleep at night, and would like to tell
      but didn’t think the order went through, so she went
                                                              them to quit stealing from people.
      back to the site and in minutes the product had a
      different name. Stacy entered her information again
      and saw the same product being endorsed by Kate         Renee teaches ﬁfth grade in Texas. She stated that
      Middleton and Sally Field. She captured screenshots     in December 2017, she saw an ad on Facebook
      of some of the web pages that featured Sally Field.     stating that Joanna Gaines was promoting a new
                                                              skin care line. She said she thought it was worth
      She said she received two different products, a
                                                              $5.95 to get a sample of an anti-aging skin cream
      serum and an eye cream. She tried the products and
                                                              product to see if she liked it. She looked to see if she
      concluded that they didn’t work. Her credit card
                                                              was signing up for something unexpected and didn’t
      statements had small initial charges for the shipping
                                                              see anything, so she entered her debit card to get
      and handling, and then two $95 charges for the
                                                              the trial item.


13
Case 3:20-cv-01528-H-MSB Document 32-1 Filed 01/07/21 PageID.646 Page 16 of 20




   The next day she saw charges on her bank                    doing business and to report fraud.
   statement for $109 and $103. She talked to her                BBBs have been able to tie many products and
   bank, which helped her call the company. Renee              companies to fulﬁllment operations that ship products
   told the company that she had not authorized these          for different companies. In fact, one fulﬁllment company
   charges and did not want the products. She was              has shipped over 400 of these products for many of the
   told that she would have to pay a $40 restocking            businesses in this category.
   fee to return the products, and would then get a              In addition, each of the local BBBs has a person
   refund in 7-10 days. Renee also went to the website         assigned to advertising review, and consumers can submit
   of the company and saw that there were prominent            questionable ads for free trials or other issues to BBB Ad
   disclosures about when the product had to be                Truth for review.
   returned to avoid charges and that more would be              BBB has issued warnings about free trial offers in
   shipped to her monthly. Renee said she felt certain         Ontario; Northeast Florida; North Carolina, North
   that these disclosures were not on the ad she saw           Alabama; Central Georgia; Montana; New York; and
   when she ordered.                                           Delaware. Many other BBB offices have worked with the
   She also reported that she found a blog by Johanna          media to warn about this type of fraud.
   Gaines warning the public that she had not
   developed cosmetic products.                                Law Enforcement
   When Renee received the products, she shipped                 Over the last ten years, the Federal Trade Commission
   them back to the company by certiﬁed mail. She              has been very active in challenging bogus free trial offers.
   did not try the product because she said she felt the       Many of these, but not all, have also included continuing
   company was a scam. Despite calling the company             monthly shipments and charges for products. The FTC has
   several times, she has never received a refund. Her         consistently warned consumers about this type of fraud.
   bank ensured that her card could not be charged             They even produced a video on this subject.
   again. She complained to BBB, but the company still           Products involved have included diet pills, tooth
   did not give her money back.                                whiteners, offers of supposedly free government grants,
                                                               colon cleansers and wrinkle creams. Most have involved
Efforts to combat the fraud                                    advertising and sales exclusively over the internet, but one,
                                                               Berkeley, also advertised extensively on television.
BBB’s Role                                                       BBB has identiﬁed 16 cases of this type that the FTC has
   Before doing business with any company it is a good         brought over the last ten years. In many of these cases,
idea to check them out with BBB. There are more than 100       courts have entered injunctions, freezing assets of the
BBBs across the U.S. and Canada, some also with regional       companies and their owners and effectively putting them
offices, and all keep track of and list information online     out of business.
about businesses, not just ones that are “members” (known        Many of these cases have been settled; others won in
as Accredited Businesses). Visit BBB.org and enter the         court. One, Triangle, is still litigating and has been appealed.
name of a company to learn more. Make sure to search             Losses to victims can be calculated, even in a settlement,
nationwide, not just in your locality.                         because the FTC usually gets a judgment for the full
   To be accredited, businesses must agree to comply with      amount of losses, subtracting refunds from the company or
BBB Standards for Trust. Accredited businesses can use         refunds obtained from credit card companies, but suspends
the BBB seal on their websites or in their advertising. But    that judgment if defendants provide available remaining
beware, there are companies out there that will use the        assets for the FTC to return to victims. Much of the money
BBB seal without permission. If any doubt exists, check        made by such operations is spent along the way so there is
the business out on the BBB.org website. Businesses that       rarely enough money to provide full refunds to victims.
do not comply with BBB’s standards are ejected from              Total losses in 15 cases resolved to date total $1.3 billion. If
BBB. Accredited businesses must also agree to resolve          average losses were $100 (and they could be higher), that
complaints.                                                    would mean there could be 13 million victims involved in
   BBB also collects and tries to resolve complaints           these cases. See a list and descriptions of the these cases
about businesses that are not accredited. BBB has seen         at bbb.org/stlouis/ftc-free-trial-offer-cases
thousands of complaints about misleading free trial offers.      State cases. Several state attorneys general have ﬁled
   The FTC regularly reaches out to BBB for copies of          civil actions jointly with the FTC. In addition, another case
complaints or other data on companies it investigates. In      against free trial offers was ﬁled by the Santa Monica,
its cases the FTC often says that dishonest companies only     California District Attorney’s office. Beachbody was a
give refunds if consumers report them to BBB or a law          settlement announced in 2017. The company sold exercise
enforcement agency.                                            videos, supplements and weight loss products. The order
   In addition, BBB assigns businesses a letter grade, from    required a separate check box for auto renewals, and the
A+ to F, based on complaint activity, regulatory actions       company paid a $3.6 million ﬁne.
and other factors reﬂecting the BBB’s opinion of how the         Criminal cases. After the FTC has taken civil action, it
business is likely to interact with its customers. Consumers   may refer cases for criminal prosecution. BBB is aware of
are encouraged to check out a company’s rating before          two cases so far where that has occurred. Steve Warshak,


                                                                                                                                    14
           Case 3:20-cv-01528-H-MSB Document 32-1 Filed 01/07/21 PageID.647 Page 17 of 20




          owner of Berkely, was convicted and sentenced to ten                   What should you do if you believe you have been a victim
          years in prison. Jeremy Johnson, the owner of Iworks, was              of a free trial offer fraud? You have options:
          sentenced to 11 years in prison after appeal.                          • Complain to the company directly.
             In addition, a recent indictment in federal court in                • If that is not successful call the customer service number
          Tennessee charged several businesses and individuals                     on the back of your credit card to complain to the bank.
          over a massive healthcare fraud. The criminal charges                  • Complain to www.bbb.org
          also contended that the same enterprise was advertising                • Report the fraud to www.bbb.org/scamtracker
          “free trial offers” for “millions of dollars” worth of products        • Report it to the Federal Trade Commission (FTC) or
          such as weight loss pills, skin creams, and testosterone                 call 877-FTC-Help
          supplements.                                                           • Report it to the Internet Crime Complaint Center, or
                                                                                   IC3
                                                                                 • Report it to the Canadian Anti-Fraud Centre. Toll free
                                                                                   from the US at 1-888-495-8501.
                                                                                 • In Canada you can also complain directly to the
                                                                                   Competition Bureau.
                                                                                 • Report suspicious, confusing or misleading ads to BBB
                                                                                   Ad Truth.


                       hen buying things over the phone or internet, consumers      such upsells, and the ROSCA law addresses it. For internet
               W       also are often offered additional products or services
               - a practice known as an “upsell.” For example, someone
                                                                                    transactions, any upsell by third parties must ﬁrst disclose
                                                                                    clearly and conspicuously all material terms of the transaction,
     UPSELLS




               may see an item advertised on television and call to place an        a description of the goods or service being offered, and what
               order. After providing their credit or debit card number the         the cost is. They also must get the full credit or debit card
               company may offer to send an additional product, perhaps             number from the consumer, their name, address and a means
               by just saying: “and today we are also going to send you a           of contacting them.
               second product to try” with no mention of the price. Because            For telephone upsells, such as when you call to buy
               the company already has your credit card number, they may            something advertised on TV, the rules are a bit different. If
               simply ship the product and charge you for it.                       during the call, you are offered a “free trial” of an additional
                  Or, the company you reached out to may simply transfer            product, companies must get at least the last four digits of the
               you to another company and it does the upsell. If the company        debit or credit card, and obtain your express informed consent.
               you originally contacted shares your credit card number with a       They must record and keep an audio recording of the entire
               second company, they may be able to charge you even if you           sales call, not just the part where you agree to the charge.
               don’t know the full price and didn’t intend to agree.                   If the telephone call does not involve a free trial offer the
                  Congress has responded to widespread complaints about             requirements are not as strict.



          Recommendations
          • BBB urges credit card companies to do more to ensure
            victims receive chargebacks where key conditions
            are not adequately disclosed. Because this fraud is
            dependent on the use of credit cards, more effort is
            needed to identify and combat deceptive free trial offers
            employing credit card systems. Also, it would helpful if
            they could do more to educate their customers.
          • Additional criminal prosecutions of this conduct are
            needed. The FTC and BBB have done much to address
            the issue, but do not have the ability to bring criminal
            charges. Only criminal prosecutions are likely to deter              By Steve Baker, BBB International Investigations Specialist
            this type of fraud.
          • Social media sites should do more to curtail such                    BBB appreciates assistance provided by FTC and BBB
            deceptive advertising.                                               Clearwater.
          • International cooperation is needed to combat this
            fraud. U.S. and Canadian law authorities need more                   BBB and the Torch Logo are registered trademarks of the Council of
            information about victims from other countries. In                   Better Business Bureaus, Inc . All other trademarks, product names,
            addition, evidence and other key information may be
                                                                                 logos, and brands depicted herein are property of their respective
            located in a variety of countries around the world.
                                                                                 owners and are used for identiﬁcation purposes only and not to imply
          • More consumer education is needed from news media
            and consumer groups like BBB.                                        endorsement.


15
Case 3:20-cv-01528-H-MSB Document 32-1 Filed 01/07/21 PageID.648 Page 18 of 20




                      EXHIBIT 2
Case 3:20-cv-01528-H-MSB Document 32-1 Filed 01/07/21 PageID.649 Page 19 of 20




1    NEUPPER & COVEY, PC
     Kevin Kneupper, Esq. (CA SBN 325413)
2
     Kevin@kneuppercovey.com
3    321 N. Orange St. #306
     Glendale, CA 91203
4
     Tel: (512) 420-8407
5
6    Attorneys for Plaintiffs Janet Sihler,
     Charlene Bavencoff, and the putative Class
7
8
9                            UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12   JANET SIHLER, Individually and On                Case No.:
13   Behalf of All Others Similarly Situated;
     CHARLENE BAVENCOFF, Individually                 DECLARATION OF KEVIN M.
14   and On Behalf of All Others Similarly            KNEUPPER RE: VENUE PURSUANT
15   Situated,,                                       TO CAL. CIV. CODE § 1780(d)
16                                      Plaintiffs,

17   v.
18   THE FULFILLMENT LAB, INC;
     RICHARD NELSON; BEYOND
19   GLOBAL INC.; and JOHN DOES 1-10,
20                                    Defendants.
21
22
23
24   I, Kevin M. Kneupper, do hereby declare as follows:
25         1.     I am a partner at Kneupper & Covey PC, counsel of record for Plaintiff Janet
26   Sihler and Charlene Bavencoff. I am licensed to practice law in the States of California and
27   Texas. I make this declaration to the best of my knowledge, information, and belief of the
28   facts stated herein.
                                                 1
           DECLARATION OF KEVIN M. KNEUPPER RE: VENUE PURSUANT TO CAL. CIV. CODE § 1780(d)
Case 3:20-cv-01528-H-MSB Document 32-1 Filed 01/07/21 PageID.650 Page 20 of 20




1          2.     Venue is proper in this Court because Defendants are doing business in the
2    County of San Diego, CA by selling and delivering their products there and the transactions
3    at issue (the sales to Plaintiffs Janet Sihler and Charlene Bavencoff) also occurred in the
4    County of San Diego, CA.
5
6    I declare and state under penalty of perjury pursuant to the laws of the State of California
7    that the foregoing is true and correct, and that this Declaration was executed this 5th day
8    of August, 2020 in Glendale, California.
9
10
11
12
13                                                                  Kevin M. Kneupper, Esq.
14                                                                  Declarant

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
           DECLARATION OF KEVIN M. KNEUPPER RE: VENUE PURSUANT TO CAL. CIV. CODE § 1780(d)
